In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________
                    No. 02-17-00461-CV
               ___________________________

           DARRIEN JAMAL GORDON, Appellant

                              V.

             DAVID REDELSPERGER, Appellee



            On Appeal from the 153rd District Court
                    Tarrant County, Texas
                Trial Court No. 153-280663-15


              Before Kerr, Birdwell, and Bassel, JJ.
Supplemental Memorandum Opinion on Remittitur by Justice Bassel
    SUPPLEMENTAL MEMORANDUM OPINION ON REMITTITUR

      On February 14, 2019, this court issued its opinion and rendered judgment in

this cause.   Among other things, we suggested, under Texas Rule of Appellate

Procedure 46.3, a remittitur of $125,000 for the amount of the past and future

physical impairment award. See Gordon v. Redelsperger, No. 02-17-00461-CV, 2019 WL
619186, at *15 (Tex. App.—Fort Worth Feb. 14, 2019, no pet. h.) (mem. op.).

Appellee David Redelsperger has accepted the suggestion and has filed a motion

asking this court to reform the trial court’s judgment accordingly. The motion is

granted.

      In accord with the terms of our original judgment providing that the judgment

of the trial court would be affirmed if the suggested remittitur were accepted, we now

withdraw that judgment and enter judgment affirming the trial court’s judgment.

                                                    /s/ Dabney Bassel

                                                    Dabney Bassel
                                                    Justice

Delivered: March 7, 2019




                                          2